Title: From Alexander Hamilton to Richard Varick, 26 February 1799
From: Hamilton, Alexander
To: Varick, Richard



New York Feby 26. 1799
Dr Sir

I last night received your Letter dated Yesterday.
The Resolutions of the Common Council discover a Mistake as to the Characters under which the Gentlemen named in them made their communication to yourself and the Recorder. They did not pretend to appear in an official Capacity, but intended to be considered merely as private individuals.
As such they gave information which they thought might be useful to the City. Specific Propositions in Writing were requested from not proposed by them—these were sent in an informal shape, because it was not meant to attach formality to their interposition. Having been digested by me as the Sum of a Previous conversation among ourselves, I have no objection to authenticate them by my Signature—and I freely add that the changes in the Plan of the Corporation which they suggest have the full concurrence of my opinion.
With respect and esteem I am   Dr Sir   Your Obed Servant

A. Hamilton
Richard Varick Esqr

